Territory of Michigan—in the supreme court for the term of September IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SEVEN.
James and Francis Lasselle were attached to answer unto Richard Pat-tenson in a plea of covenant Broken—whereupon the said Richard Patten-son by E Brush his atty complains for that whereas the Said James and Francis heretofore towit on the fourteenth day of October in the year of our Lord one thousand eight hundred and Six towit at Detroit in the Territory of Michigan & within the Jurisdiction of this court being the owners and proprietors of a certain Schooner called the Tracy then lying in the River Detroit towit at Detroit aforesaid in and by a certain Indenture or charter party made at Detroit in the District and Territory aforesaid on the Day and year last aforesaid by and between between the Said James & Francis Lasselle by the name of the Said James and Francis Lasselle of the one part and the said Rich by the name of Richard Pattenson of the other part the counter part of which said Indenture sealed with the seal of the said James and Francis the said Richard now brings unto Court here the date whereof is the same day and year last aforesaid they the Said James and Francis so being the owners and proprietors of the Said Schooner called the Tracy as aforesaid and for the consideration hereafter mentioned they the Said James & Francis in and by the agreement aforesaid did hire to the Said Richard the afbresaid Schooner called the Tracy to make a Voyage to Chicago on Lake Michigan to the profit of the Said Richard excepting however in favour of *142them the Said James and Francis both the State Rooms as also the right and privilage of the Captain (meaning the Captain of them the Said James and Francis) on Board the Said Schooner called the Tracy that is to Say that the Said Richd was to have to his profit the use of the hold only in going to the Said Chicago as aforesaid with the privilege to lodje an officer and a clerk in the room of Said vessel and in returning the Said Richard was to have the privilege of putting a load in the hold of the Said Vessel as aforesaid and it was further covenanted that when the Said Richard Should have put on Board whatever freight he might have had at Chicago the Said James and Francis were at Liberty to complete the Loading of the Said Schooner called the Tracy at a place called Michilimacinac for their their own profit. In consideration of all which Said Premises so as aforesaid made and entered into by and between the Said James and Francis and the Said Richard and for the Said Richard the Said Richard did promise and oblige himself his heirs, and assigns to give and pay to the Said James and Francis Lasselle their heirs and assigns the Sum of Six hundred dollars money of the United States as Soon as the Said Schooner was returned from her Said Voyage and the Goods and other effects Shipped on board had been delivered in Good order, the dangers of the Lakes & the injuries that the Said Merchandize might receive from Soldiers and other persons taking their passage in the hold of the Said Vessel with the Said merchandize or effects therein placed only excepted.—And the Said Richard avers that after the making and entering into the covenant aforesaid towit on the aforesaid fourteenth day of October in the year of our Lord one thousand eight hundred & Six at Detroit aforesaid he did Ship on board the Said Schooner called the Tracy a certain large quantity of Merchandize for Chicago on Lake Michigan aforesaid and also a certain large number of Soldiers of the army of the United States towit the number of fifty men which he the Said Richard had then and there towit at Detroit aforesaid had undertaken to transport and deliver at Chicago aforesaid and that after the Said Schooner was thus laden with Merchandise and Soldiers as aforesaid towit on the aforesaid fourteenth day of October in the year aforesaid, towit at Detroit aforesaid, She did Set out and proceed on her way to Chicago on Lake Michigan aforesaid but that on her passage thither towit in Lake Huron the Said Schooner by the wilful command of her Said Gom-m-ander- or Captain So as aforesaid put on Board by the Said James & Francis Lasselle was brought back again to Detroit aforesaid She not having performed her voyage as aforesaid or any part thereof when her Said Cargo consisting of Merchandise and Soldiers as aforesaid was by the Said James & Francis discharged and put on Shore and by them delivered unto the Said Richard and So the Said Richard Saith that the Said James & Francis hath not kept with him the Said Richard the covenant of the Said James and Francis So by them made with the Said Richard although often *143requested So to do, towit at Detroit aforesaid on the fourth day of November in the year of our Lord one thousand eight hundred & Six. But they to do this hath hitherto entirely refused and Still do refuse So to do. To the Said Richard his damages of two thousand five hundred dollars & thereof to recover the Same with costs &c and he brings his Suit &c and hath pledges towit. John Doe
&
E Brush atty Richard Roe
Richard Pattenson puts in his place E Brush his atty to prosecute this his Suit against James and Francis Lasselle Breach of covenant.